                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 DEMAJIO J. ELLIS,

                         Plaintiff,

                         v.                                CAUSE NO. 3:16CV620-PPS/MGG

 SERGEANT PRYOR, et al.,

                         Defendants.

                                      OPINION AND ORDER

        Demajio J. Ellis is a prisoner who is proceeding without a lawyer in this case

against two correctional officers. He was granted leave to proceed “against Sergeant

Pryor in his individual capacity for monetary damages for using excessive force against

him on June 10, 2016,” and leave to proceed “against [Sergeant] Flakes in her individual

capacity for monetary damages for failing to intervene in Sergeant Pryor’s use of

excessive force on June 10, 2016.” ECF 10 at 4. The Defendants have filed a motion for

summary judgment, which is now fully briefed. ECF 77, ECF 83.

                                        Factual Background1

        On June 10, 2016, Ellis, who was housed at the Westville Correctional Facility,

refused to remove his arms from the cuff port in his cell. ECF 78-1 at 3, 5; ECF 83 at 2.



        1  In response to the Defendants’ “Statement of Material Facts Not in Dispute” (ECF 78 at 2–3),
Ellis filed a “Statement of Genuine Disputes Precluding Summary Judgment” (ECF 83 at 2–5) and a
“Declaration in Support of Opposing Summary Judgment of Defendants” (ECF 84). In his Declaration,
which is sworn under the penalty of perjury, Ellis states, “Everything mentioned in my response
opposing summary judgment [is] true, and correct, along wit[h] the information in this Declaration.” ECF
84 at 1. For purposes of ruling on this motion, I will consider the facts asserted in Ellis’s Statement of
Genuine Disputes as if they were set forth in his sworn Declaration.
Ellis states he was “peacefully requesting” to speak with a shift supervisor; he insists he

made no threats to anyone. ECF 83 at 2. What’s more, he tells me that he posed no risk

of harm to himself or anyone else. Id. Nonetheless, suddenly and for reasons that are

unclear (if one believes Ellis), a team of officers including Sergeant Flakes and Sergeant

Pryor was deployed to resolve the situation. ECF 78-1 at 5. For their part, the defendants

offer no evidence that Ellis was posing a risk to anyone during the encounter. And in all

events, as I just noted, Ellis disputes any such claim.

       Sergeant Flakes states that Ellis was given several additional commands to

comply once the team arrived, but he refused. ECF 78-1 at 7. Ellis, on the other hand,

attests that Sergeant Pryor “began to get hostile quick” as soon as he arrived on the

scene. ECF 83 at 2. According to Ellis, although the officers had “regular” pepper spray

on their persons, Sergeant Pryor directed Sergeant Flakes to “go get the strong spray.”

Id. at 3; ECF 84 at 1. She did so and returned with the “’big’ can that look[s] like a ‘fire

distrigusher’ (sic) that is meant for a crowd of people in riots only . . ..” ECF 83 at 3. For

purposes of this motion, it is undisputed that Sergeant Pryor sprayed Ellis with the

pepper spray for approximately “4 to 6 seconds or more.” Id.; ECF 84 at 1; see also ECF

78 at 3 n.2. Ellis had a sheet over his head during this time. ECF 78-1 at 5.

       According to Sergeant Pryor, another order was given for Ellis to release the cuff

port, and, when he did not comply, he deployed a taser onto Ellis’s right wrist. ECF 78-1

at 5. Ellis then released the cuff port, and another officer pushed his hands back into his

cell. Id. It is unclear how much time elapsed between the use of the pepper spray and

the deployment of the taser, but Ellis suggests that it was approximately one minute


                                               2
and states that the taser was deployed “without warning” and “for no reason.” Id. at 4;

ECF 83 at 3. It is undisputed that the officers never physically attempted to close the

cuff port until after the taser was deployed. ECF 78-1 at 8; ECF 83 at 3. Ellis claims that

he heard Sergeant Pryor laughing about the incident afterwards and that he has had

“issues” with Sergeant Pryor in the past. ECF 83 at 3; ECF 84 at 2. Ellis was left

suffocating in his cell alone for approximately one hour until he was removed and

“decontaminated.” ECF 83 at 3. The spray made him “burn,” his skin was swollen, and

a small scar is still visible on Ellis’s wrist where he was struck by the taser. ECF 78 at 3

(citing ECF 9 at 5).

                                    Discussion

       Summary judgment must be granted when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A genuine dispute of material fact exists when “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). Not every dispute between the parties makes

summary judgment inappropriate; “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of

summary judgment.” Id. To determine whether a genuine dispute of material fact exists,

the court must construe all facts in the light most favorable to the non-moving party

and draw all reasonable inferences in that party’s favor. Ogden v. Atterholt, 606 F.3d 355,

358 (7th Cir. 2010)




                                              3
       Excessive Force Claim Against Sergeant Pryor

       Jails are dangerous places, and security officials are tasked with the difficult job

of preserving order among inmates. Lewis v. Downey, 581 F.3d 467, 476 (7th Cir. 2009). It

is important that prisoners follow orders given by guards. Id. at 476-77 (citing Soto v.

Dickey, 744 F.2d 1260, 1267 (7th Cir. 1984)). To compel compliance—especially in

situations where officers or other inmates are faced with threats, disruption, or

aggression—the use of summary physical force is often warranted. Id. at 477 (citing

Hickey v. Reeder, 12 F.3d 754, 759 (8th Cir. 1993)). Neither the use of a taser nor pepper

spray against an inmate under such circumstances constitutes a per se violation of the

Eighth Amendment. See id. at 475–76; see also Soto, 744 F.2d at 1271.

       But this is not to say that such justification exists “every time an inmate is slow to

comply with an order.” Lewis, 581 F.3d at 477. Accordingly, the “core requirement” for

any excessive force claim in this context is that the defendant “used force not in a good-

faith effort to maintain or restore discipline, but maliciously and sadistically to cause

harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009) (internal quotation marks

and citation omitted). “A court should examine a variety of factors in conducting this

inquiry, including the need for an application of force, the relationship between that

need and the force applied, the threat reasonably perceived by the responsible officers,

the efforts made to temper the severity of the force employed, and the extent of the

injury suffered by the prisoner.” DeWalt v. Carter, 224 F.3d 607, 619 (7th Cir. 2000). The

appropriateness of the use of force is determined by an examination of the particular

facts and circumstances of each case. Soto, 744 F.2d at 1270.


                                             4
       Here the Defendants argue that the use of force was performed in good faith,

rather than with a malicious or sadistic intent. They stress the fact that Ellis refused to

comply with orders to remove his hands from the cuff port, and contend that the

amount of force employed in response was necessary, reasonable, and de minimis. As an

initial matter, it is a little hard to swallow that the force here was tiny. If one believes

Ellis, it is anything but that. I note that the Seventh Circuit has held that “the use of a

taser gun against a prisoner is more than a de minimis application of force.” Lewis, 581

F.3d at 475. And because Ellis has presented evidence that he posed no threat to the

officers or anyone else, if that is believed, this would tend to show that Sergeant Pryor

employed the pepper spray in a manner greater than necessary. See e.g. Soto, 744 F.2d at

1270 (noting that the use of “mace or other chemical agents in quantities greater than

necessary” violates the Eighth Amendment).

       As noted, the core issue is whether the use of force demonstrated actual malice or

a sadistic purpose on the part of Sergeant Pryor. Many of the facts relevant to this

inquiry are disputed, and those disputes must be resolved in Ellis’s favor at this stage.

For example, as to necessity, it is true that Ellis admits he refused to remove his hands

from the cuff port. However, the Defendants’ suggestion that every time an order is

disobeyed, it must result in the use of force is an overly broad interpretation of the law.

See Lewis, 581 F.3d at 477. According to Ellis’s version of events, he was peacefully

requesting to speak with a shift supervisor but was not given an adequate opportunity

to comply with the order because Sergeant Pryor immediately became hostile when he

arrived on the scene. In other words, if one were to believe Ellis, he was posing no


                                               5
threat to anyone when he was suddenly attacked with a chemical agent. Additionally,

after he was pepper sprayed, he was summarily electrocuted with a taser without

warning -- all the while continuing to pose no threat of harm to anyone. The

Defendants, on the other hand, assert that Ellis was given multiple opportunities to

comply and that specific warnings were given before both the pepper spray and the

taser were deployed. In other words, there is a simple dispute of fact over whether Ellis

was warned of the impending attack.

       There are similar disputes of fact over the threat perceived by the officers. Ellis

insists that his actions were neither aggressive nor threatening; the Defendants,

however, disagree. “In cases upholding the use of taser guns, the victims have been

violent, aggressive, confrontational, unruly, or presented an immediate risk of danger

to themselves or others.” Lewis, 581 F.3d at 477. As Ellis tells the story, the type of

behavior deemed troublesome enough to warrant the application of such force is

nonexistent in this case. See id. at 477–78 (collecting cases and emphasizing the absence

of threats or agitation, the short passage of time between the order given and the use of

force, and the lack of warnings regarding the failure to comply).

       What’s more, the amount of force used and whether there were efforts made to

temper it are also relevant factors to consider in my analysis. According to Ellis,

Sergeant Pryor specifically sent Sergeant Flakes to get a stronger version of the pepper

spray and then used it on him, despite having a milder version of the spray already on

his person. While the pepper spray may not technically have been dangerous in

quantity, it is reasonable to infer malintent on the part of the officers if Ellis’s assertions


                                               6
are credited. See e.g. Soto, 744 F.2d at 1270 (recognizing use of chemical agents in

quantities greater than necessary violates the Constitution). And then, even if the initial

application of pepper spray was reasonable, Ellis’s contention that the taser was

deployed swiftly thereafter and without warning suggests that the total amount of force

may have been disproportionate to the threat posed. Cyrus v. Town of Mukwonago, 624

F.3d 856, 863 (7th Cir. 2010) (noting that “[f]orce is reasonable only when exercised in

proportion to the threat posed” and that it “becomes increasingly severe the more often

it is used”). If Ellis is believed, there was no real effort by the officers to deescalate the

situation as it progressed. See id. In sum, summary judgment cannot be granted when

there are factual disputes of the kind present here.

       Nothing in Outlaw v. Newkirk, 259 F.3d 833, 839–40 (7th Cir. 2001), a case relied

upon by the defendants, mandates a different result. In Outlaw the lack of injury was

partially dispositive of the plaintiff’s claim. But Ellis isn’t required to show that he

suffered a serious injury or long-term pain; rather, it’s the “pain [itself], not injury, that

is the touchstone of an Eighth Amendment claim.” Hendrickson, 589 F.3d at 891 (internal

quotation marks and citation omitted). It is undisputed that Ellis has a scar on his wrist.

More importantly, he declares he suffered for an hour in his cell after the encounter—

which included being pepper sprayed and shocked by a taser. If believed by a jury, this

could constitute an injury sufficient to support an Eighth Amendment violation. See id.

(the jury appropriately credited the plaintiff’s assertion that he “felt a lot of pain” when

he was thrown to the ground as proof of actionable injury); see also Lewis, 581 F.3d at 475




                                               7
(noting that “one need not have personally endured a taser jolt to know the pain that

must accompany it”).

       In sum, as detailed above, after consideration of the relevant factors, I find that

there are disputed questions of fact surrounding the events at issue that preclude

summary judgment on Ellis’s excessive force claim against Sergeant Pryor. See Lewis,

581 F.3d at 476-80 (vacating grant of summary judgment and remanding on issue of

whether officer acted in good faith or whether he acted maliciously and wantonly when

he used force on plaintiff because disputes remained as to the officer’s state of mind).

       Failure to Intervene Claim Against Sergeant Flakes

       “[O]fficers who have a realistic opportunity to step forward and prevent a fellow

officer from violating a plaintiff’s rights through the use of excessive force but fail to do

so” can be liable under § 1983. Fillmore v. Page, 358 F.3d 496, 505–06 (7th Cir. 2004)

(citations omitted). That said, when there is no underlying constitutional violation, a

plaintiff cannot prevail on a failure to intervene claim. Id. at 506 (“Simply put, there was

no constitutionally impermissible failure to intervene because there was no violation

that compelled intervention.”). Here the only argument that Sergeant Flakes is entitled

to summary judgment is that Sergeant Pryor never used excessive force on Ellis that

would have triggered the obligation for Sergeant Flakes to intervene. See ECF 78 at 9.

This argument fails, however, as I’ve found that the contradictory record prevents

determination of the excessive force question at this stage. Because the Defendants have

presented no other basis for granting summary judgment as to Sergeant Flakes, I

decline to do so.


                                              8
       Qualified Immunity

       “Qualified immunity protects government officials from civil liability when

performing discretionary functions so long as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have

known.” Alvarado v. Litscher, 267 F.3d 648, 652 (7th Cir. 2001) (internal quotation marks

and citation omitted). To overcome a qualified immunity defense, “a plaintiff must

show the deprivation of a constitutional right, and must also show that the right was

clearly established at the time of the violation.” Walker v. Benjamin, 293 F.3d 1030, 1037

(7th Cir. 2002) (citing Alvarado, 267 F.3d at 652). “A right is clearly established when

existing precedent has ‘placed the statutory or constitutional question beyond debate.’”

Howell v. Smith, 853 F.3d 892, 897 (7th Cir. 2017) (quoting Reichle v. Howards, 566 U.S.

658, 664 (2012)). The plaintiff does not need to point to a case “on all fours” with the

defendant’s alleged misconduct; rather, there must simply be “settled authority that

would cause him to understand the illegality of the action.” Id. (citations omitted).

       Here, as outlined above, factual disputes exist as to whether the Defendants’

conduct violated Ellis’s Eighth Amendment rights. See Lewis, 581 F.3d at 477 (“As

should be clear from the preceding discussion, the answer to the first part of this

[qualified immunity] test hinges on the resolution of fact questions that are now in the

jury’s hands.”); see also Mordi v. Zeigler, 770 F.3d 1161, 1164 (7th Cir. 2014) (“The court

cannot resolve disputed issues of fact when it addresses [whether the facts alleged

describe a violation of a protected right in the context of a qualified immunity analysis]

because the ordinary rules governing summary judgment apply in that situation.”).


                                              9
       As to the second element, the court in Lewis went on to tackle the issue of

whether the right was clearly established at the time of the alleged misconduct in

circumstances similar to the scenario described here and concluded that it was. Lewis,

581 F.3d at 479 (“We hold that a reasonable officer would understand that employing a

taser gun under the version of the facts that [the plaintiff] has described would violate

the prisoner’s constitutional rights.”). The court cited to Soto, 744 F.2d at 1270–71, noting

that, while chemical agents and other types of force could be reasonably necessary to

prevent riots, to subdue prisoners, or to compel compliance with orders, “such force

could not be ‘exaggerated or excessive’ and should generally follow ‘adequate

warning[s].’” Lewis, 581 F.3d at 479.

       Here, Ellis claims that Sergeant Pryor went out of his way to spray him with a

stronger version of the pepper spray than was necessary soon after he arrived on the

scene, even though Ellis presented no threat or risk of harm. He asserts that Sergeant

Pryor then used a taser on him almost immediately with absolutely no warning. See id.

(“If these truly are the facts, no reasonable officer would think that he would be justified

in shooting [the prisoner] with a taser gun. Accepting [the prisoner’s] story, we

conclude that [the officer] is not entitled to qualified immunity.”). Thus, in light of the

foregoing, Ellis cannot avoid trial on grounds of qualified immunity.



       ACCORDINGLY:

       Defendants’ motion for summary judgment (ECF 77) is DENIED.




                                             10
      Plaintiff’s motion for a copy of the docket (ECF 89) is GRANTED, and the clerk is

DIRECTED to send Demajio J. Ellis a copy of the docket sheet along with this order.

      SO ORDERED on January 16, 2020.

                                                 /s/ Philip P. Simon
                                               JUDGE
                                               UNITED STATES DISTRICT COURT




                                          11
